Garrison, J.
(dissenting).
The test of an action in rem is that it acts on the res.1 The indispensable feature of every form of proceeding in rem or quasi in rem is that the thing that gives rise to the proceeding is directly affected by the proceeding: in admiralty, the thing libelled; in attachment, the thing seized; in foreclosure, the-thing pledged; in realty, the property right; in divorce, the status. A proceeding in rem that leaves the res unaffected is an unthinkable proposition.
It is just because of this distinguishing feature that jurisdiction of the person is not. essential to these proceedings. To dispense with jurisdiction over the person in action that does not act upon the res is not to produce a new form of proceeding in rem; it is simply to rear an anomalous action, in which a personal judgment may be rendered without the acquisition of jurisdiction over the person.
The decree of the chancellor brought up- by this appeal did *788not present this anomaly, for, by a sort' of equitable fiction, .it acted upon the res by directing that the status of the defendant’s marriage be restored. In this court even this vestige of a proceeding in rem is eliminated and a purely personal decree is substituted, although there has been no personal service. I agree that the decree of the chancellor was erroneous, but I see no possible ground upon which the decree of this court can be sustained, except by the creation of the new form of actiqn alluded to, for which I find no precedent and know of no authority.
For affirmance—Adams—1.
To reverse and modify—Ti-ie Chief-Justice, Van Syckel, Dixon, Collins, Fort, Garretson, Hendrickson, Krueger, Voorhees—9.
For reversal—Garrison, Vroom—2.